Title: To Thomas Jefferson from Henry Dearborn, 13 September 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Gardiner, Distt. of Maine Septr. 13th. 1804.
               
               I have this morning been honourd with your letter of the 30th. ulto. enclosing five blank commissions for Commandants for uper Louisiana. It not having been usual heretofore to make out commissions to Officers of the Army until their appointments had been sanctioned by the Senate, it may be doubtfull whether a similar practice would not be adviseable in the present case. I presume that no inconvenience would result from pursuing the same line of conduct in this case, as has been observed in the appointments of Officers of the Army, that is, to notify each one officially from the Department of war of their respective appointments, with directions respecting the places of their destination & duties, requesting an answer whether they accept the appointment or not, which becomes a matter of record, and subsequent arrangements made accordingly.
               I do not so particularly recollect the provisions of the law in relation to these appointments as to be able to judge whether it will be strictly proper or not to execute commissions to these officers prior to the 1t. of October, but taking it for granted that you have fully concidered the subject, I must presume that the appointments may with propriety be made at present. if however on further reflection you should entertain any doubts on the subject it may be well to postpone the completion of the appointments until the 1t. of Octobr. at all events it will be desireable that the Gentlemen who will accept the appointments be requested to repair to their respective stations in season to meet their appointments as early as possible. I have received no answer from Col Hammond, nor shall I be able to deside on the acceptance of Gibs until I arrive in Boston, for which place I shall set out within two or three days. I have been induced to entertain some doubts of the propriety of appointing Gibs, from insinuations of intemperence. I shall endeavr. to satisfy myself fully, as soon as I arrive in Boston.—I understand that Mr. Hunt has so far depended on the appointment as mentioned to him last spring, as to have made the necessary arrangements for meeting it, and of course would be disappointed & mortified at not receiving it.—having heretofore understood you that these officers would not be actually appointed until the 1t. of octobr. I have been less attentive to the subject than I should otherwise have been. I concieve that no conciderable inconvenience will be experienced from a delay of a few days, or even weeks, but I may not have correctly concidered the subject.—as I shall necessarily be detained two or three days in Boston and a few days in Philadelphia, any communications you may make, on this or any other subject, directed to Genl. Muhlingburg at Philadelphia will probably meet me there.
               with respectfull consideration I am Sir Your Obedt. Servt.
               
                  
                     H. Dearborn
                  
               
            